DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
      A) Applicant recites “are a flat top threads” in claim 1 line 22.  It appears as if applicant may have intended to recite “are flat top threads”. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A)  Applicant recites “said angle of said inclined shoulder is greater than said angle of a male threads” in claim 1 line 19. The structure applicant is intending to refer to is unclear. The angle which defines the shoulder and male threads being relative to is unclear.   In addition, the phrase “said angle of said inclined shoulder” and “said angle of a male threads” lacks proper antecedent basis since “an angle of said inclined shoulder” and “an angle of male threads” was never previously recited. Also note that it appears as if applicant intended to recite “angle of male threads” rather than “angle of a male threads”. 

        B) Applicant recites “said threads” in claim 1 line 8. The structure applicant is intended to refer to is unclear. In addition, the recited phrase lacks proper antecedent basis since “threads” were never previously recited.


C) 	Applicant recites “the engaged position” in claim 1 line 14.  The engaged position applicant is intending to describe is unclear. It is unclear whether applicant is intending to refer to the step of “while engaging said connecting member with said male profile member recited in claim 1 lines 5-6, the “releasing said one or more dog segments to allow engagement with said male profile member recited in claim 1 line 7-8, the moving “to engage said male profile member” recited in claim 1 lines 9-11, the “causing said threads of said one or more dog segments to engage said male profile member” recited in claim 1 lines 12-13, all of the above engaging positions, or whether applicant is referring to another “engaged position”.   In addition this term lacks proper antecedent basis since “an engaged position” was never previously recited. 



Allowable Subject Matter
5.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding to claim 1,  Pallini Jr, discloses a method of connecting a connecting member to a male profile member comprising the steps of providing one or more dog segments with a female threaded profile, holding said dog segment out of engagement from said male profile member, releasing the one or more dog segments, moving said one or more dog segments axially, causing said threads of said one or more dog segments to engage said male profile member, securing said one or more dog segments, the dog segment sitting on an inclined shoulder of a window of a main body [as shown below in Figure 1 which is an annotated version of Figure 4 in Pallini Jr. displaying elements for clarity]. However, the prior art of record fails to disclose the female threaded profile and male threads on the threaded profile members being flat top threads.  In addition, there is no motivation to modify the prior art of record to include the recited limitation, as such a modification would render the invention of Pallini Jr. unsatisfactory for its intended purpose.  Additional prior art considered includes Webb (US 2,772,102) which teaches the use of a threaded connection including threads having a flat top (6, as described in column 1 lines 53-60 in Webb) having an angle (angle relative to a horizonal axis of coupling C). However, there is no motivation to modify the prior art of record to include the recited limitations, as such a modification would render the invention of Pallini Jr. unsatisfactory for its intended purpose.  

Figure 1: Annotated Version of Figure 4 in Pallini Jr. displaying elements for clarity. 
    PNG
    media_image1.png
    793
    598
    media_image1.png
    Greyscale






Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/           Primary Examiner, Art Unit 3726